[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                    No. 06-13624                          MAY 22, 2007
                              ________________________                  THOMAS K. KAHN
                                                                            CLERK
                        D. C. Docket No. 04-02758 CV-SLB-NE

MARIE ANTOINETTE LINDSEY,

                                                                     Plaintiff-Appellant,

                                            versus

HUBBARD & DRAKE GENERAL MECHANICAL
CONTRACTORS, INC.,
                                                                    Defendant-Appellee.


                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                       (May 22, 2007)

Before EDMONDSON, Chief Judge, HULL, Circuit Judge, and FORRESTER,*
District Judge.

PER CURIAM:

       After review and oral argument, we find no reversible error in the district

       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
court’s order and contemporaneous memorandum opinion, filed on June 1, 2006,

which granted Defendant-Appellee’s motion for summary judgment on Plaintiff-

Appellant’s claims and dismissed Plaintiff-Appellant’s claims with prejudice.

Accordingly, we affirm.

      AFFIRMED.




                                         2